Citation Nr: 1131923	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for cerebral vascular disease.

6.  Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to October 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2007, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Louisville RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In October 2007, the Board remanded these matters to the RO so that additional development of the evidence could be conducted.  Remand by the Board was again determined to be necessary in February 2010.  As will be discussed below, the directives of the remand were completed.  Accordingly, the Board finds that VA has substantially complied with the Board's February 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, and so there is no presumption of exposure to herbicides in Vietnam.

2.  There also is no indication he was ever exposed to herbicides while stationed in Thailand or in any other capacity during his service.

3.  Type II diabetes mellitus was not present in service or for many years thereafter and has not been shown to be related to service, including exposure to herbicides.

4.  The Veteran has not been shown to currently have hypertension, peripheral neuropathy, coronary artery disease, or cerebral vascular disease that is causally, etiologically, or presumptively (where applicable) related to his military service, to include as secondary to a service-connected disorder.

5.  The Veteran does not currently have peripheral vascular disease, nor did he have it at any point during the appeal period.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in active service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  Peripheral neuropathy was not incurred in active service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  Coronary artery disease was not incurred in active service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

5.  Cerebral vascular disease was not incurred in or active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

6.  Peripheral vascular disease was not incurred in active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claims now before the Board, the Veteran was provided notice that met these requirements in a letter dated in June 2004.  The RO notified the Veteran of the information and evidence to substantiate his claims of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While the June 2004 letter did not include the additional requirements delineated by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman, the RO subsequently corrected this by issuing a letter in December 2006 for the express purpose of satisfying these additional requirements.  The RO then reconsidered the claims, as evidenced by Supplemental Statements of the Case issued in March 2007, August 2009, and November 2010.  Thus, no prejudice has resulted and the Veteran has not argued otherwise.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Medrano v. Nicholson, 21 Vet. App 165 (2007) (In order to cure a VCAA notice timing defect, a compliant notice must be issued followed by the readjudication of the claim).  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  Service treatment records and available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The appellant has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his claims.  VA also, of significant note, complied with pertinent compliance policies in regard to verifying possible herbicide exposure in Thailand.  VA is not on notice of any evidence needed to decide the claims which has not been obtained.

The Board acknowledges that the Veteran has not had a VA examination specifically for his current claims seeking service connection.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because the Veteran's service treatment/personnel records are absent for evidence of findings related to the Veteran's currently-claimed disorders, and his post-service medical records are absent for evidence of symptomatology related to any of the claimed disorders until many years after the Veteran's separation from service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

The first medical record on file pertaining to the Veteran's claimed disorders, with the exception of his service connection claim for peripheral vascular disease, are dated in 2003 and 2004.  No diagnosis pertaining to, or mention of, peripheral vascular disease, is part of any medical record on file.  In addition, there is no indication that the other currently claimed disorders may be related to the Veteran's service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in July 2007 at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Factual Background

The Veteran submitted his service connection claims in March 2004.  See VA Form 21-526.  He asserted that he served in Vietnam in 1965 and 1966.  He claims that he developed diabetes mellitus, with complications such as hypertension, peripheral neuropathy, coronary artery disease, cerebral vascular disease, and peripheral vascular disease, as a result of his exposure to herbicides during active duty.  He added that he was exposed to Agent Orange or other herbicides in Cambodia and Vietnam.  

Concerning his assertion that he was exposed to Agent Orange while stationed in Thailand, the Veteran notes that while he was stationed at Korat Air Force Base in Thailand, he worked in supply loading herbicides.  He recalled that such herbicides were sprayed around the base.  A review of his personnel records shows that from July 1965 to July 1966, the Veteran was stationed with the 379th Signal Battalion in Thailand.  His military occupational specialty was a Signal Supply and Parts Specialist.  

The Veteran's service treatment records, including examination reports dated in March 1961 (enlistment), August 1963 (reenlistment), and September 1966 (separation), make no mention of either complaints, clinical findings, or diagnoses of any of the six claimed disorders now on appeal before the Board.  

A March 2003 VA outpatient treatment record shows a diagnosis of hypertension.  Another March 2003 VA outpatient treatment record, dated the same day, includes a notation of history of "CVA" (cerebrovascular accident), diabetes, and hypertension.  

A June 2003 VA outpatient consult report shows that the Veteran had a CVA in February 2003.  

A January 2004 VA outpatient treatment record includes diagnoses of CVA, uncontrolled Type II diabetes mellitus, and hypertension.  

A March 2004 private medical record notes that the Veteran's diagnosed Type II diabetes mellitus included complications of peripheral neuropathy and "CAD" (coronary artery disease) and stroke.  

An April 2004 VA outpatient treatment record shows that the Veteran was being seen as a new patient.  He provided a history of having "NIDDM" (noninsulin-dependent diabetes mellitus) which was diagnosed in the 1980's.  A past medical history of hypertension and stroke was also reported.  

In April 2004 the National Personnel Records Center (NPRC) informed VA that the Veteran did not have Vietnam service.  He received the National Defense Service Medal, but no decorations, medals, badges, commendations, citations, campaign ribbons, or any other recognition indicative of Vietnam service.  See Haas v. Nicholson, 20 Vet. App. 257 (2006).  Rather, the Veteran's service personnel records show that he served only in Germany and Thailand.  In June 2004, the NPRC informed VA that the Veteran did not have service in Korea during the time in which Agent Orange was known to be used.  Personnel records do show that the Veteran served in Thailand from July 1965 to July 1966 with the 379th Signal Battalion.  His military occupational specialty was a Signal Supply and Parts Specialist.  

In a July 2004 VA Form 21-4138, the Veteran asserted that he spent 13 months at Korat Air Force Base in Thailand, from 1965 to 1966 with the 379th Signal Battalion.  While there he contended that he worked in supply loading herbicides and that they were also sprayed around the base.  

The Veteran also contends that he flew in and out of Cambodia "Korat" into Vietnam.  As noted, Korat Air Force Base was located in Thailand.

At his July 2007 Board hearing, the Veteran testified that he served for 13 months in Thailand with the 379th Signal Corps.  He claimed to have been exposed to Agent Orange and other defoliants in 1965 which led him to develop Type II diabetes mellitus, which secondarily caused him to develop hypertension, peripheral neuropathy in his hands and his feet, and coronary artery disease.  See pages two and three of hearing transcript (transcript).  

The Board remanded these claims in October 2007 so that development could be undertaken in an effort to determine whether the Veteran was exposed to herbicides in a vicinity other than Vietnam; in this case, Thailand.  The Board again, in February 2010, remanded the claims so that compliance with proper guidance governing how to develop herbicide-related disability claims concerning veterans with Thailand service during the Vietnam Era could occur.  

The Board noted in its February 2010 remand that VA's Adjudication Procedure Manual (M21-1MR) requires that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service, requesting a review of DoD's (Department of Defense) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See M21-1MR, Part IV, Subpart ii, 2.C.10.m (change date September 29, 2006).

The Board also referred to a May 2009 letter (Fast Letter 09-20) from the Director of VA's Veterans Benefits Administration (VBA), which included an enclosure entitled "Memorandum for the Record:  Herbicide use in Thailand during the Vietnam Era" (Memorandum for the Record).  This Fast Letter provided guidance to the RO as to how to develop herbicide-related disability claims from veterans with Thailand service during the Vietnam Era.

As such, following the Board's February 2010 remand, an effort was made to discern whether the Veteran was in fact exposed to herbicides, to include Agent Orange, while stationed in Thailand.  He was not.

In this regard, a Memorandum issued by VA's Appeals Management Center (AMC) in November 2010 documents the development which was undertaken.  The AMC indicated that it was unable to verify the Veteran's alleged exposure to herbicides based on the information contained in the claims file.  All procedures for obtaining corroboration were reported to have been properly followed, and all efforts to obtain the needed information was noted to have been exhausted, making further attempts futile.  

The AMC set out specifically the efforts made to ascertain whether or not the Veteran was exposed to herbicides while in Thailand.  This development included an email being sent in March 2010 to the C&P Service email box (VAVBAWAS/CO/211/AGENTORANGE) for verification of exposure by the Veteran to herbicides while stationed in Thailand.  The email indicated that

The Veteran claimed that he was exposed to Agent Orange while stationed in Thailand.  The Veteran recalled that while he was stationed at Korat Air Force Base in Thailand, he worked in supply loading herbicides.  He recalled that such herbicides were sprayed around the base.  A review of his personnel records shows that from July 1965 to July 1966, the veteran was stationed with the 379th Signal Battalion in Thailand.  His military occupational specialty was a Signal Supply and Parts Specialist.  

On that same day, a response was received from the C&P Service email box which included the "Memorandum for the Record" found at M21-1MR.IV.ii.2C.10.q.  The response, in pertinent part, in citing to text from the Memorandum for the Record, noted that the C&P Service had reviewed a listing of herbicide use and test sites outside Vietnam provided to our office by the DoD.  This list contains 71 sites within the U.S. and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested, or stored.  In addition, the Project CHECO Southeast Asia Report: Base Defense in Thailand, produced during the Vietnam Era, has been reviewed.  The Memorandum for the Record further noted that the DoD list indicates that only limited testing of tactical herbicides was conducted in Thailand from April 2nd through September 8th 1964.  As noted, the Veteran was in Thailand from July 1965 to July 1966.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force was noted to state that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.

The Memorandum for the Record also noted that while the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  As noted, his does not.  

The Memorandum for the Record went on to state that if the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, please be advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  

Finally, the Memorandum for the Record indicated that in cases where the claimed herbicide exposure location or dates are not on the DoD list or documentation or where the evidence does not otherwise indicate exposure, unless the claim is inherently incredible or clearly lacks merit, regional offices should refer these cases to the U.S. Army and Joint Services Records Research Center (JSSRC) (formerly known as the Center for Unit Records Research (CURR).  The reason for the JSRRC referral is to seek any information that this organization can provide to corroborate the Veteran's claimed exposure.  

The AMC's November 2010 Memorandum also noted that in October 2010 a herbicide exposure verification request was sent to the JSSRC.  The response, received from JSRRC in November 2010, noted that

Available historical records do not document the spraying, testing, transporting, storage, or usage of herbicides at Korat, Thailand.  Their research, at this time, indicates that herbicides were sprayed in 1964 and 1965, in an isolated costal area near Pranburi, Thailand.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army.  This location was not near any U.S. military installation.  Therefore, we cannot document or verify that [the Veteran] was exposed to herbicides while serving in Korat, Thailand during the period of July 1965 - July 1966.

While the JSRRC response differs from the memorandum for the Record, in that it states that herbicides were sprayed in 1964 and 1965, in an isolated costal area near Pranburi, Thailand, the Veteran is not shown to have been stationed in this area during his service time spent in Thailand.  

Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In this case, the Veteran is claiming entitlement to service connection for diabetes mellitus as being due to exposure to herbicides while stationed in Thailand.  This is significant because special provisions are applicable to Veterans who have been exposed to herbicides in service.  The remaining claims are asserted to all be secondary to his diabetes mellitus.  See pages 12 and 13 of July 2007 hearing transcript (transcript).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."

If a Veteran was exposed to an herbicidal agent during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e).  This list of diseases includes:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcoma, ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 38 C.F.R. § 3.309(e).  See Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, abnormal sperm parameters and infertility, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009).

An amendment to this regulation added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 (August 31, 2010).  In particular, the pertinent part of that amendment added the following to § 3.309(e):  "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010).

However, even if these statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Direct service connection requires:  (1) proof of current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, such as diabetes mellitus and cardiovascular-renal disease (including hypertension), may be presumed to have been incurred in service if manifest to a compensable degree of at least 10-percent disabling within one year of discharge from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in the course of this appeal, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

Type II Diabetes Mellitus

The Veteran claims that he developed Type II Diabetes Mellitus as a result of having been exposed to herbicides while stationed in Thailand.  For the reasons and bases set forth below, however, the Board finds no grounds to grant his claim on either a presumptive or direct-incurrence basis.

Here, the Veteran's Type II diabetes mellitus, first diagnosed in 2004, has not been associated with his military service.  While this condition is one of the specific diseases listed in § 3.309(e) as presumptively service connected, this presumption is not absolute, rather, rebuttable, and the simple fact of the matter is that, though the Veteran has claimed to have served in Vietnam, his military personnel records do not show that he served in the Republic of Vietnam during the Vietnam era.  This fact was also confirmed by NPRC.  Also, as extensively discussed above, no evidence verifies that the Veteran was ever exposed to herbicides elsewhere during his military service, including especially in Thailand.  The Board has reviewed his service personnel records, none of which mentions his participation or involvement in testing or handling any kind of herbicide such as the dioxin in Agent Orange.  

The Veteran is competent to report what occurred during his service because firsthand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  But his lay statements concerning this also must be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And, the above-discussed Memorandum for the Record and JSRRC response indicates he was not exposed to any herbicides at his location in Thailand.  The Memorandum for the Record points out that "the DoD [Department of Defense] list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964.  Specifically, the location identified was the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand."  The Memorandum for the Record further adds that "[t]actical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand."  As noted, while the JSRRC response included a reference to herbicide use also in 1965 in Thailand, the Veteran is not shown to have served in the geographical area described.  

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea, but not also in Thailand.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv) A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

A list of units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean demilitarized zone (DMZ) can be found in the M21-1MR manual (http://vbaw.vba.va.gov/bl/21/M21-1MR/m21-1mr_main.htm) at part IV, subpart ii, chapter 2, § C.10.p.  This list is not completely up to date.  The 2nd Military Police Company of the 2nd Infantry Division has been recognized by DOD as having served along the DMZ, but it is not currently included in the list in the M21-1MR.  The Veterans Benefits Administration (VBA) has informed the Board that it is in the process of revising the manual to add this unit.  Additionally, VBA is in the process of updating the manual to extend the dates of potential herbicide exposure along the DMZ from April 1, 1968 to August 31, 1971, in accordance with the final rulemaking.

But, again, the Veteran's service was not in Korea along the DMZ, instead in Thailand.  And since no evidence confirms he was exposed to an herbicidal agent in any capacity during his service, service connection is not warranted on a presumptive basis.  

While diabetes mellitus (absent the Type II designation) is not shown to have been diagnosed, entitlement to service connection on a presumptive basis pursuant to 38 C.F.R. § 3.309(a) is not for assignment in this case, as no diabetes, of whatever type, was diagnosed before 2003.  

Also, while service connection for Type II diabetes mellitus may be granted, per Combee, upon a showing of actual direct causation, such is not evident from the facts of this case.

The only evidence linking the Veteran's Type II diabetes mellitus to his service is his own lay contentions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

However, while the Veteran can claim to experience Type II diabetes mellitus, the Veteran, as a lay person, is not competent to testify that his currently claimed disorder was caused by his service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a physician or other health care professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Even if the Veteran's contentions could be read as claiming continuity of symptomatology of Type II diabetes mellitus since service, such history is substantially rebutted by the absence of such symptoms in service, including his own denial of symptoms and normal clinical findings at separation from service, and the absence of evidence of post-service treatment evidence or evidence of the Veteran's complaints of Type II diabetes mellitus for many years after service.  See Buchanan.  Therefore, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Thus, element (2), as set out in the McLendon discussion above, has not been met.

And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Principe. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied.

Hypertension, Peripheral Neuropathy, Coronary Artery Disease, and Cerebral Vascular Disease

The Veteran essentially asserts that service connection for hypertension, peripheral neuropathy, coronary artery disease, and cerebral vascular disease is warranted as he has such disorders secondary to Type II diabetes mellitus.

As mentioned, the provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to or the result of already service-connected disability.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen.

For the reasons explained above, the Veteran is not service-connected for Type II diabetes mellitus.  Therefore, even though a private physician in March 2004 noted that the Veteran's history of a cerebrovascular accident, peripheral neuropathy, and coronary artery disease were all "complications" of his Type II diabetes mellitus, entitlement to secondary service connection for hypertension, peripheral neuropathy, coronary artery disease, and cerebral vascular disease secondary to Type II diabetes mellitus must also be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  The Veteran in fact currently has no service-connected disabilities, so a claim for secondary service connection must fail.

Even in considering these claims for possible entitlement to service connection under either a direct and, where appropriate, presumptive basis, after having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for hypertension, peripheral neuropathy, coronary artery disease, and cerebral vascular disease.  The service treatment records are completely negative for clinical findings or complaints concerning any of these four disorders.  This is not completely detrimental to the Veteran's claims, as he has not even alleged that his claimed disorders were directly related to service; he has instead claimed that it is secondary to his Type II diabetes mellitus. 

Subsequent to service, the Veteran initially sought service connection for his claimed disorders in March 2004.  As above noted, hypertension and cerebral vascular disease were first diagnosed in 2003, and peripheral neuropathy and coronary artery disease diagnosed in 2004.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only evidence linking the Veteran's current hypertension, peripheral neuropathy, coronary artery disease, and cerebral vascular disease to either his Type II diabetes mellitus (which is not service-connected) or to his service is his own lay contentions.  The Veteran, as a lay person, is not competent to testify that his currently claimed disorders were caused by his service.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit.  There is no indication in the record that the Veteran is a physician or other health care professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  Espiritu, Voerth.

In summary, the record contains no competent evidence linking a current diagnosis of hypertension, peripheral neuropathy, coronary artery disease, or cerebral vascular accident to the Veteran's military service.  In addition, while the Veteran has limited his claims to consideration of service connection on a secondary basis, the Board nonetheless notes that hypertension, peripheral neuropathy, coronary artery disease, and cerebral vascular accident were all first diagnosed many years after his separation from service.  Maxson.  

Also, as neither hypertension nor coronary artery disease were manifested to a compensable degree within one year of the Veteran's 1966 service separation, entitlement to presumptive service connection, pursuant to 38 C.F.R. § 3.309(a) is not warranted.  

Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for either hypertension, peripheral neuropathy, coronary artery disease, or cerebral vascular disease because the competent evidence does not reveal a nexus between these claimed disorders and a service-connected disability (of which there are none) or to his military service.  Absent such a nexus, service connection may not be granted.  38 C.F.R. §§ 3.303, 3.310.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims.  See Gilbert, 1 Vet. App. at 54.

Peripheral Vascular Disease

The Veteran also claims that service connection should be assigned for peripheral vascular disease because it is essentially due to his type II diabetes mellitus.  As established above, service connection is not in effect for Type II diabetes mellitus.  And, even if it was, the point is moot because service connection for peripheral vascular disease is not warranted because the Veteran has not satisfied the most fundamental requirement of this claim, which is establishing he has this claimed condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof the Veteran has the claimed disability, there can be no valid claim because there is no current disability to attribute to his military service, regardless of the specific basis of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability generally means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997), it was held that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  But in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), it was clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

Here, though, the record does not indicate the Veteran has ever been diagnosed with peripheral vascular disease.  Therefore, in the absence of a current disability involving peripheral vascular disease, there is no valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In reaching this decision, the Board points out that peripheral vascular disease is not the type of condition that is readily amenable to just lay diagnosis or probative comment on its characteristic symptoms or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). Rather, as mentioned, a diagnosis of this condition is based on the results of objective data - such as blood pressure monitoring, blood sugar (glucose) level, cholesterol level, family history, etc. So there has to be supporting medical evidence indicating the Veteran has this condition, not merely his personal belief or claim that he does, no matter how sincere.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).















	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for Type II Diabetes Mellitus is denied.

Service connection for hypertension is denied.

Service connection for peripheral neurpathy is denied.

Service connection for coronary artery disease is denied.

Service connection for cerebral vascular disease is denied.

Service connection for peripheral vascular disease is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


